Citation Nr: 0913333	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD, including as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2007.  This matter was 
originally on appeal from rating decisions dated in February 
2002, November 2002, and March 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal because the 
claim was not well grounded.  The February 2002 rating 
decision reviewed claims de novo, pursuant to Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099- 2100 (2000).

In July 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD, including as 
secondary to service-connected disability, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has 
PTSD that is at least as likely as not related to stressors 
experienced during active duty.




CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  
  
The Veteran contends that he was harassed and emotionally 
abused by a drill instructor while in basic training, that 
the drill instructor burned the Veteran's hand with a hot 
can, and that as a result, he suffers from PTSD, anxiety, and 
depression.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).
	
The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV), as the source of criteria for the diagnosis of claimed 
psychiatric disorders. DSM-IV provides that a valid diagnosis 
of PTSD requires that a person has been exposed to a 
traumatic event in which both of the following were present:  
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13, 
which provides in part for requesting stressor information 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC), after obtaining stressor identification information 
from the claimant.

Cases involving allegations of non-combat personal assault 
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the Veteran complains.  
Therefore, evidence from sources other than the Veteran's 
service records may be used to corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence which may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

In April 1999, the RO received the Veteran's stressor 
statement.  He stated that he was inducted into the Army on 
June 16, 2970, flown to Fayetteville, North Carolina (Fort 
Bragg), and processed into the unit C-10-2.  The Veteran 
stated that Drill Sergeant Dickerson whispered to the 
Veteran, "Boys like you die in Vietnam."  The Veteran also 
reported an incident when Sergeant Dickerson, as he was 
passing out c-rations for supper after they were heated, 
placed a hot can in the Veteran's hand and then used his own 
hand to hold the Veteran's hand against the hot can.  When 
the Veteran jerked away, Sergeant Dickerson threw the can to 
the ground and asked the Veteran if he was spastic and 
ordered him to the lean and rest position.  The Veteran 
stated that he went to his tent to eat and later became very 
ill and vomited.  The Veteran contends that that night and 
many nights since that time, when he is stressed out, he has 
the same nightmare that he had that night ... that he is 
fighting with several Oriental men and that Drill Sergeant 
Dickerson is overseeing them fight the Veteran.  The Veteran 
stated that he told a fellow inductee, R.F., a life-long 
friend and neighbor, of the circumstances with Sergeant 
Dickerson while drinking on liberty.  The Veteran stated that 
R.F. actually observed the c-ration incident.

In support of his claim, the Veteran submitted a statement 
signed by R.F. which simply stated, "I thoroughly read the 
account of [the Veteran] regarding Drill Sergeant Dickerson 
and the incidents he detailed.  ... I am in total agreement as 
an eyewitness to the events as stated by [the Veteran]."

The Veteran's service treatment records show that the Veteran 
presented in September 1970 with complaints of transabdominal 
pain after eating, especially coca-cola or liquor.  No 
history of ulcer, melena, hematemesis.  The provider noted 
that the Veteran wanted "STS".  Impression was anxiety.

The Veteran's representative notes the September 1970 entry 
in the Veteran's service treatment records.  The represented 
notes that during the visit, the Veteran related that his 
stomach bothered him especially after eating and drinking, 
his awareness of this indicating that the problem had been 
ongoing for at least a short duration prior to the visit.  
The representative stated that this evidence is highly 
corroborative of the Veteran's alleged stressful event a few 
weeks prior and that the Veteran stated that he became 
nauseated shortly after the event and the treatment report 
indicates the simultaneous onset of an anxiety problem 
resulting in chronic nausea.

The Veteran's service personnel records show that his conduct 
and efficiency were rated as excellent during basic training.  
There is no indication in the record that his conduct or 
efficiency levels at any point in his military career was 
cause for concern.  In addition, the Veteran testified in 
June 2003 that after basic training he never had trouble with 
other people, he was a good troop, and he never got into 
trouble.  

The Veteran testified in July 2007 that he did not seek 
treatment until the 1990s and never talked about "it" until 
1997 or 1998.  He was told to file a claim by his VA 
provider.  The Veteran testified that he did not write any 
letters home mentioning the incident and that he didn't tell 
anybody about the incident.  However, in April 1999, the 
Veteran reported that he remembered writing to his cousin in 
Vietnam and telling him about the "strange chain of event" 
and that his cousin told him to disregard it and that most 
drill sergeants were jerks and that the Veteran would not be 
under his authority much longer.

With respect to the medical evidence of record, a July 1999 
letter authored by D.B., notes that the Veteran began 
treatment with J.B.H.S. in February 1999 and that he 
presented for treatment for severe levels of anxiety 
including frequent panic attacks.  D.B. noted that the 
Veteran described nightmares that woke him in a state of 
extreme fear, panicky feelings, perspiration, rapid 
breathing, and inability to return to sleep and that these 
nightmares were always related to an experience in basic 
training in which he was harassed constantly by an 
intimidating officer while in training for duty in Vietnam.  
Treatment records indicate that in March 1999, the Veteran 
reported having repeat nightmares of incidents of private 
threats and harassment by a sergeant during military boot 
camp and of negative experiences in basic training for 
Vietnam and waking up in intense sweat.  In June 1999, the 
Veteran reported another occasion of "one of those 
nightmares" that involved content related to military 
experience and being startled awake and unable to sleep the 
rest of the night due to sweating and agitation.  In July 
1999, the Veteran discussed nightmares every three months or 
so related to negative experience of drill sergeant while in 
basic training.  In August 1999, the Veteran reported having 
another night with waking up from nightmare with the same 
military attack theme and of being unable to get back to 
sleep and a two-hour panic attack.

VA medical records indicate assessments of panic disorder 
with agoraphobia, depression to due panic disorder, and r/o 
PTSD, military related.  In a June 2002 VA individual therapy 
note, the Veteran's treating psychiatrist, Dr. R.E.W., noted 
that the Veteran was disappointed that his request for 
service connection for PTSD had been denied noting, "They 
said you ruled it out".  The Veteran reiterated that the 
onset of his anxiety was associated with the exceptionally 
abusive treatment he received at the hands of one particular 
drill sergeant.  The assessment was panic disorder with 
agoraphobia and dysthymic disorder.  

In a November 2002 letter, Dr. W. K., a private Ph. D. of 
Stress Care Associates, wrote that the Veteran was denied his 
claim for PTSD because he was unclear regarding the presence 
of a stressor.  Dr. W. K. noted that generally stressors are 
life threatening experiences; however, the Veteran did 
experience a series of events that were, in his perception, a 
threat to his life.  Dr. W. K. noted that the Veteran 
genuinely believed that he was going to be killed and was 
filled with fear and helplessness, and that this stressor was 
imposed via a drill sergeant who verbalized that the Veteran 
was going to die and indeed did things like burning him.  Dr. 
W. K. noted that when the Veteran discussed these past 
events, the anxiety recurred and, at times, reached 
hysterical proportions.

In a March 2003 letter, Dr. A. J. G., noted that Dr. R. E. W. 
was contemplating a diagnosis of PTSD related to military 
service.  Dr. A. J. G. stated that it was his professional 
opinion that the Veteran had serious stressors secondary to 
his military service and that these stressors had contributed 
to his decline in health over the years.  Dr. A. J. G. noted 
that the Veteran would likely meet the diagnostic requirement 
for PTSD.  

The Veteran underwent a VA examination in December 2003.  The 
Veteran reported frequent nightmares of a sergeant who was 
telling him that he might die in Vietnam and that "he was 
squeezing his hands between a hot can and his hands.  He got 
first- and second-degree burns."  The Veteran reported that 
he has frequent "bad dreams" where the sergeant was working 
with the enemy and coming after him.  The Veteran reported 
that he was exposed to constant harassment and mental abuse 
by the drill sergeant who told him he would die in Vietnam.  
The Veteran reported that the drill sergeant had two tours of 
duty, that he constantly picked the Veteran out of the 
recruits, and that one time when the Veteran tried to pick up 
a hot food can, the sergeant squeezed the Veteran's hand 
between his own two hands and the Veteran sustained burns.  
The Veteran reported that developed nightmares of the 
sergeant constantly harassing him and nightmares that the 
sergeant was working on training the enemy and the enemy 
coming after him.  The Veteran also reported that he was 
extremely fearful that he might die in Vietnam as two of his 
cousins came back injured and he heard that the neighbor boy 
was killed in Vietnam.

The examiner noted that the Veteran's level of traumatic 
stressor was considered to be moderate based on the severity 
of the incident and noted that it appeared that the Veteran's 
nightmares and his response to the traumatic event were 
caused by his mistreatment by the drill instructor during 
recruit training.  The examiner noted that the Veteran meets 
the DSM-IV criteria.    The Veteran was diagnosed with 
recurrent PTSD, dysthymic disorder, and panic disorder 
without agoraphobia.  The examiner noted that the PTSD had 
the earliest onset following by the panic disorder and 
dysthymic disorder and that these conditions were associated 
with others.   

The Board finds that, taking into consideration the statement 
from a fellow service member, F.S., evidence of anxiety in 
the Veteran's service treatment records without an 
identifiable cause, and the December 2003 VA opinion relating 
PTSD to the Veteran's claimed stressors, the evidence is at 
least in equipoise that the Veteran has PTSD that is related 
to stressors experienced during active duty.  Accordingly, 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

With respect to the Veteran's claim for service connection 
for a separate psychiatric disorder, the record indicates 
that the Veteran has been diagnosed with panic disorder with 
agoraphobia and depression due to panic disorder.  However, 
the record is unclear whether these disorders are due to the 
Veteran's military service or to service-connected PTSD.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  When aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for the 
claimed psychiatric disorders on appeal, the evidence must 
show that the Veteran's service-connected disability either 
caused or aggravated the claimed disorders on appeal.

The Board notes that the December 2003 VA examiner noted that 
there were multiple mental disorders and stated, "These 
conditions are associated with others.  It appears the PTSD 
had the earliest onset, followed by a panic disorder and 
dysthymic disorder symptoms started in 1995, after he 
developed chronic fatigue syndrome."

Thus, the Board finds that the medical evidence of record is 
insufficient for rendering a decision on this claim.  
Consequently, a remand is required in order to obtain a VA 
examination and opinion with regard to the etiology of the 
Veteran's psychiatric disorders other than PTSD.

Further, the Board observes that, while this appeal was 
pending, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection to conform the 
regulation to the holding of Allen v. Brown, 7 Vet. App. 439 
(1995).  See 71 Fed. Reg. 52,744 (September 7, 2006).  
Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:  (b) 
Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

Therefore, this remand for substantive development will allow 
for notification of the evidentiary requirements of secondary 
service connection claim, as indicated by Allen and 38 C.F.R. 
§ 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a VCAA 
notice with respect to a claim for 
secondary service connection for his 
psychiatric disorders other than PTSD.

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his psychiatric disorders 
other than PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric 
disorder, other than PTSD, is related to 
the symptoms documented during the 
Veteran's active duty service or to 
service-connected PTSD.  If the examiner 
determines that a separate psychiatric 
diagnosis has been aggravated by service-
connected PTSD, the examiner should 
report the baseline level of severity of 
the identified psychiatric disorder(s) 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of 
severity.  See 38 C.F.R. § 3.310.  The 
examiner should provide a complete 
rationale for any opinion provided.
  
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  
 
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


